 
 
I 
111th CONGRESS
1st Session
H. R. 633 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Hunter (for himself, Mr. Bilbray, and Mr. Issa) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the use of funds to transfer enemy combatants detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the Naval Consolidated Brig, Miramar, California, or the Camp Pendleton Base Brig, Camp Pendleton, California, or to construct facilities for such enemy combatants at such locations. 
 
 
1.Prohibition on use of funds to transfer individuals detained at Guantanamo Bay, Cuba, to the Naval Consolidated Brig, Miramar, California or the Camp Pendleton Base Brig, Camp Pendleton, California, or to construct facilities for such individuals at such locationsNone of the funds appropriated or otherwise made available to any Federal department or agency may be used— 
(1)to transfer any enemy combatant detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the Naval Consolidated Brig, Miramar, California or to the Camp Pendleton Base Brig, Camp Pendleton, California; or 
(2)to build, modify, or enhance any facility at the Marine Corps Air Station, Miramar, California, or the Marine Corps Base, Camp Pendleton, California, for the purpose of housing any such enemy combatant. 
 
